Citation Nr: 0325963	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  97-31 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a respiratory 
disorder, to include as a manifestation of an undiagnosed 
illness.

3.  Entitlement to service connection for headaches, to 
include as a manifestation of an undiagnosed illness.

4.  Entitlement to service connection for chest pain, to 
include as a manifestation of an undiagnosed illness.

5.  Entitlement to service connection for fatigue, to include 
as a manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to January 
1993, to include service in Southwest Asia during Operations 
Desert Shield and Desert Storm.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in July 2000, when the veteran's claims of 
entitlement to service connection for a left knee disorder, 
residuals of costochondritis, and memory loss as a chronic 
disability resulting from an undiagnosed illness were denied.  
The claims of entitlement to service connection for 
headaches, chest pain, and fatigue, as chronic disabilities 
resulting from an undiagnosed illness, were remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, for further development.  In 
addition, the issue of entitlement to service connection for 
sinusitis was remanded to the RO, pursuant to Robinette v. 
Brown, 8 Vet. App. 69 (1995), to advise the veteran of the 
evidence necessary to be submitted in order to complete his 
application.

Following a return of the case to the Board, it is noted that 
certain changes were necessary as to the issues to be 
reviewed by the Board, as reflected on the title page of this 
document.  This change was prompted, in part, by a review of 
the prior record indicating that the RO had in June 1999 
action considered and denied entitlement to service 
connection for respiratory complaints, as due to undiagnosed 
illness, in conjunction with the claim for service connection 
for sinusitis.  Also, it is apparent that the RO in April 
2003 denied entitlement to service connection for headaches, 
chest pain, and fatigue, both on undiagnosed illness and a 
direct service incurrence theories.

In a VA Form 646, Statement of Accredited Representative in 
Appealed Case, received in September 1999, there was raised a 
claim of entitlement to an earlier effective date, apparently 
for a grant of entitlement to service connection for 
hemorrhoids, as established by rating decision in May 1996.  
This issue has not been developed for review by the Board at 
this time and is referred to the RO for appropriate 
consideration.  In conjunction therewith, the RO's attention 
is directed to a VA Form 21-4138, Statement in Support of 
Claim, which was received by the RO in October 1997, and 
contains a handwritten notation under the initials of the 
RO's adjudication officer in which it was noted that such 
form had been accepted as a notice of disagreement as to the 
RO's letter of August 25, 1997.


FINDINGS OF FACT

1.  The veteran is entitled to a presumption of soundness at 
service entrance regarding sinusitis and such presumption is 
not overcome by clear and unmistakable evidence indicating 
that the disorder preexisted service.

2.  The veteran received in-service medical treatment for a 
single episode of sinusitis which resolved.  Sinusitis is not 
thereafter shown to have been present for many years 
following the appellant's discharge from service. 

3.  Competent medical evidence does not link the veteran's 
sinusitis to his period of military service or any event 
thereof.  


CONCLUSION OF LAW

Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1154, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  

As set forth above, this matter was remanded previously by 
the Board to the RO in July 2000 in light of the veteran's 
statement that he had suffered episodes of sinusitis 
following his discharge from service, so that he could 
procure evidence of the chronicity of his sinusitis.  That 
notice was followed up by the RO in its January 2001 letter 
to the veteran, to which he did not directly respond.  It is 
noted that the veteran indicated, however, during the course 
of a November 2002 VA medical examination that he did not 
respond to the request for records because he had not been 
seen for treatment thereof for the previous two years and all 
of his treatment had been received at White River Junction 
and Manchester medical facilities of VA.  The Board notes 
that attempts were made on remand to obtain any and all 
available medical records from the two listed VA facilities.  
As the actions sought by the Board have been completed in 
full, and the veteran does not contend otherwise, there is no 
Stegall violation and the Board is thus permitted to address 
the merits of the issue presented on appeal.

It is also noteworthy that, while this appeal was pending, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), was signed into 
law.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), and VA issued 
pertinent regulations implementing the VCAA; specifically, 
38 C.F.R. §§ 3.102, 3.159, 3.326 (2003).  The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
applicable to the issue in question.  

Under the changes effectuated, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102 ; 38 C.F.R. 
§ 3.159(b)(2).  In this case, the veteran was provided an 
appropriate application form and it is noted that VA has 
attempted to assist the veteran to complete his application 
fully.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Here, the record reflects that the veteran has 
been fully apprised of the changes brought about by the VCAA, 
to include notice of what evidence is necessary to 
substantiate his claim and of the VA's obligation to obtain 
all relevant evidence in the custody of a Federal department 
or agency.  By letter dated in January 2001, the RO asked the 
veteran to outline what VA and non-VA treatment he had 
received for his sinusitis, as well as any other additional 
information or evidence in support thereof.  No direct 
response was received thereto, and in November 2002, the 
veteran told a VA medical examiner that he had not been 
treated for sinusitis over the prior two years.  The record 
also reflects that VCAA notice was undertaken by the RO 
through its June 2003 correspondence to the veteran and his 
representative replied in August 2003 that the veteran wished 
to waive the remainder of the time period in which to respond 
as he had no additional evidence to submit.  Based on the 
foregoing, the duties to notify the veteran of necessary 
evidence and of the responsibility for obtaining or 
presenting that evidence have been fulfilled.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, all available 
examination and treatment records have been obtained by the 
RO, to the extent that the veteran has provided sufficient 
identifying information.  Recent efforts are noted to have 
been made by the RO to obtain all pertinent records of 
medical treatment compiled at VA facilities located in White 
River Junction and Manchester.  To that extent, therefore, 
all duties involving the VA's duty to assist obligation are 
found to have been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  In order for service connection for a 
particular disability to be granted, a claimant must 
establish that he has such disability and that there is a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Mercado-Martinez v. West, 11 Vet. 
App. 415, 419 (1998).

Service department records denote the veteran's engagement in 
combat with the enemy during his period of active duty.  As 
such, the provisions of 38 U.S.C.A. § 1154 are applicable; 
however, it is not alleged or shown that sinusitis is the 
result of any combat event or other incident occurring during 
the veteran's combat service.  

It is the veteran's primary contention in this appeal that 
his sinusitis had its onset during his period of active duty.  
Medical treatment is noted by the veteran to have been 
received in service for his sinusitis.  It is further alleged 
that sinus problems continue to be present following his 
discharge from service.  

An enlistment medical examination in November 1987 disclosed 
no complaints or findings involving sinusitis.

In March 1988, prior to service, the veteran was treated for 
sinusitis by David Goodman, M.D.  By mid March 1988, physical 
examination revealed normal findings and Dr. Goodman opined 
that the veteran was fit for service.  

In June 1991, medical assistance was sought for complaints of 
sinus tenderness.  Following a physical examination an 
assessment of sinusitis was offered.  X-rays at that time 
demonstrated marked membrane thickening of the paranasal 
sinuses in the right antrum, with conspicuous 
demineralization of the ethmoid cell walls.  Clouding of the 
ethmoids was present and there was evidence suggestive of 
clouding of the right frontal sinus.  He was again seen 
eleven days later, when it was noted that his sinusitis was 
nearly resolved.  

Further in-service treatment for sinusitis is not shown and 
at the time of a medical evaluation at service separation in 
October 1992, no evidence of sinusitis was noted.  The 
veteran at that time offered a history of sinusitis, with the 
examiner noting that the appellant reported having two prior 
episodes of sinusitis which were treated with antibiotics and 
cleared without any problem.  In the opinion of the examiner, 
the veteran's history of sinusitis was not disabling.  
Physical examination revealed normal sinuses.

The record reflects that, after service, the veteran 
underwent a VA Gulf War protocol examination in November 
1994, findings from which failed to identify any specific 
complaint or finding as to sinusitis.  The veteran did offer 
a complaint of frequent colds, and a diagnosis of recurrent 
upper airway infections was entered.  

On the occasion of a VA Compensation and Pension examination 
in October 1995, the veteran described a history of recurrent 
sinusitis, with onset of his sinusitis occurring in January 
1993.  The veteran reported that he had been on chronic 
antibiotic treatment three or four months at a time ever 
since the onset of his sinusitis, with there being five 
occasions on which he was treated since his discharge from 
service.  No current complaints of active sinusitis were 
offered.  Findings from clinical examination disclosed no 
evidence of sinusitis; a diagnosis of recurrent sinusitis, 
currently not active, was furnished. 

On a VA medical examination in June 1998, the veteran 
indicated that he had not had a sinus infection in at least 
two years.  His complaints were primarily of chronic 
rhinorrhea, with a clear nasal discharge.  The regular use of 
Flonase was reported.  The diagnosis was sinusitis, evidence 
insufficient to diagnose.  

In January 2001, the RO contacted the veteran in writing and 
asked him to furnish evidence of current disability involving 
sinusitis and its relationship to his period of military 
service, to which he did not directly respond.  When 
evaluated by VA in November 2002 in connection with separate, 
unrelated claims, he reported he did not respond to the RO's 
records request because he had not been seen for treatment in 
the last two years.  The November 2002 examination yielded a 
diagnosis of chronic sinusitis.  Further VA examination in 
December 2002 disclosed a multi-year history of sinus 
problems with sinus headaches, and there was a notation by 
the examiner as to the presence of sinus headaches.

While the veteran was treated shortly before service for a 
bout of sinusitis, such is shown to have resolved prior to 
the veteran's entry onto active duty.  That fact coupled with 
the veteran's normal November 1987 enlistment examination 
shows that the presumption of soundness at service entrance 
is not overcome by clear and unmistakable evidence.  Hence, 
chronic sinusitis did not preexist service.  See 38 U.S.C.A. 
§ 1111.  

Subsequently compiled service medical records identify a 
single episode of sinusitis in June 1991, which quickly 
resolved.  The remainder of service medical records are 
silent for any showing of findings indicating the continued 
presence of sinusitis.  After service, no treatment for 
sinusitis is specifically shown and no diagnosis thereof is 
consistently identified until November 2002, when chronic 
sinusitis was diagnosed.  Despite a showing of current 
disability involving sinusitis, there is absent from the 
record any showing of chronic disability involving sinusitis 
that originated in service.  Specifically lacking is 
competent medical evidence linking the veteran's single 
episode of sinusitis in 1991 to the chronic sinusitis 
diagnosed many years postservice, or otherwise establishing a 
nexus between a current disorder and the appellant's military 
service or any event thereof.  

Only the veteran reports he has sinusitis that originated in, 
or is otherwise related to, his military service.  His 
statements to that effect are not supported by the medical 
data on file.  Moreover, such statements by the veteran as to 
medical diagnosis or etiology are not competent medical 
evidence, inasmuch as he is not shown to have the necessary 
knowledge or training.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). 

In the absence of a competent evidence of a nexus between a 
current disability and the single, in-service episode of 
sinusitis, service connection for sinusitis is denied.  As a 
preponderance of the evidence is against such claim, the 
benefit of the doubt rule is not for application in this 
instance.


ORDER

Service connection for sinusitis is denied.


REMAND

With respect to the issues of the veteran's entitlement to 
service connection for a respiratory disorder, headaches, 
chest pain, and fatigue, to include as manifestations of 
undiagnosed illness, it is noted that various changes were 
recently made to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, as 
applicable to such issues.  See Compensation and Pension 
Provisions of the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. 107-103; 68 Fed. Reg. 34539-34543 
(2003).  In light of the changes made and the fact that the 
veteran has not been advised of such changes, nor has the RO 
has not to date been afforded the opportunity of considering 
the merits of the claims in question under the recent changes 
in legal authority, remand is required.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issues of the 
veteran's entitlement to service 
connection for a respiratory disorder, 
headaches, chest pain, and fatigue, to 
include as manifestations of undiagnosed 
illness.  The RO must also advise the 
veteran of the information and evidence 
needed to substantiate these claims for 
service connection both as to service 
incurrence or aggravation, and on the 
basis of the revisions to 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317.  Notice 
under the VCAA includes specifically 
notifying the veteran in writing 
precisely what evidence, if any, will be 
obtained by him and precisely what 
evidence, if any, will be retrieved by 
VA.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran 
must be instructed as to his right to 
submit any argument or evidence in 
support of such claims, and that any such 
evidence may be of either of a lay or 
medical variety.

2.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
service connection for a respiratory 
disorder, headaches, chest pain, and 
fatigue, to include as manifestations of 
undiagnosed illness, based on all the 
evidence of record and all governing 
legal authority, including the recent 
changes to 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 referenced above.  If 
any benefit sought on appeal continues to 
be denied, the RO should furnish to the 
veteran and his representative a 
supplemental statement of the case in 
which all pertinent evidence and 
dispositive legal authority are cited.  
An appropriate period of time, consistent 
with the decision in Paralyzed Veterans 
of America, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007-10, 2003 
U.S. App. LEXIS 19540 (Fed. Cir. Sep. 22, 
2003), must then be allowed for a 
response, before the record is returned 
to the Board for further review.  The RO 
must ensure that the duties to notify and 
assist the veteran have been fully 
complied with.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional development.  No 
inference should be drawn regarding the final disposition of 
the claims in question as a result of this action.  


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



